Per CuRiAM.
Whereas the Chief Justice of this court has received a communication from Honorable William Clancy as Judge of the Second Judicial District, that W. W. Likens, au attorney of this court, who is now residing and practicing law at the city of Butte, in said district, is an ex-convict from the state of Colorado^ and was such at the time he was licensed by *565this court about one year ago: it is ordered, that said communication be filed with the clerk of this court, and that said clerk be directed to inform the said Clancy that proper action will be taken in the premises upon the filing in this court of charges against the said Likens.
Accusation filed February 21, 1901.
Order to show cause entered February 26, 1901.
Per Curiam.
Accusation having been filed in this court against W. W. Likens, a member of the bar of this state, it is this day ordered that the said W. W. Likens appear before this court on the first day of April, A. D. 1901, at 10 o’clock a. m., and show cause why his name should not be stricken from the Roll Book; and it is further ordered, that a copy of the accusation and of this order be served on the said Likens at least five days before the said first day of April.
[Service of the above order was never made upon the said W. W. Likens, for the reason that, upon the instituting of this proceeding, he departed from the state of Montana to parts unknown.- — -O. T. C.]